In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated October 18, 2000, which denied their motion for leave to renew and reargue the defendants’ prior motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), which was granted by an order of the same court, dated May 25, 2000.
Ordered that the appeal from so much of the order as denied that branch of the motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is farther,
Ordered that the respondents are awarded one bill of costs.
A motion for leave to renew should be denied unless the moving party offers a reasonable justification as to why the new facts were not submitted on the prior motion (see, CPLR 2221 [e]; Palmer v Toledo, 266 AD2d 268). The plaintiffs failed to offer a reasonable justification for their failure to submit the *541affirmation of Dr. Ranga Krishna in opposition to the prior motion for summary judgment. Thus, that branch of the motion which was for leave to renew was properly denied (see, Good Samaritan Hosp. Med. Ctr. v Ruscito, 287 AD2d 538; Palmer v Toledo, supra). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.